In re: Kester Lee Hall applying for writ of habeas corpus.
Writ granted. Evidentiary hearing ordered. See order.
On considering the petition of relator in the above numbered and entitled cause:
Ordered that the Honorable Matthew S. Braniff, Judge of the Criminal District Court for the Parish of Orleans, grant a full evidentiary hearing on relator’s petition for a writ of habeas corpus filed in that Court and in this Court, and make a determination of the merits of his application after the hearing.